AO 72A
(Rev. 8/82)

 

In the United States District Court
For the Southern District of Georgia

Waycross Dcvtsion
MANETIRONY CLERVRAIN, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-38
*
v. *
*
TRACEYJOHN& *
*
Defendant. *

ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge's
Report and Recommendation, dkt. no. 10. Plaintiff did not file
Objections to this Report and Recommendation. Accordingly, the
Court ADOPTS the Magistrate Judge's Report and Recommendation as
the opinion of the Court. The Court DISMISSES without prejudice
Plaintiff’s Complaint based on his failure to follow this
Court’s Orders and failure to prosecute. The Court DIRECTS the
Clerk of Court to CLOSE this case and to enter the appropriate

judgment of dismissal.

 

onzA
(Rev_s/sz)

 

The Court also DENIES Plaintiff in forma pauperis status on

appeal.

so oRDERED, this Z d of MC_~_./\/\ , 2019.

 

H N. SA GODBEY WOOD, JUDGE
U IT STATES DISTRICT COURT
S ERN DISTRICT OF GEORGIA

 

